Name: Council Regulation (EC) No 1628/98 of 20 July 1998 fixing the guide price for wine for the 1998/99 wine year
 Type: Regulation
 Subject Matter: prices;  agricultural structures and production;  beverages and sugar
 Date Published: nan

 EN Official Journal of the European Communities 28. 7. 98L 210/10 Type of wine Guide price COUNCIL REGULATION (EC) No 1628/98 of 20 July 1998 fixing the guide price for wine for the 1998/99 wine year THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organisation of the market in wine (1), and in particular Article 27(5) thereof, Having regard to the proposal from the Commission (2), Having regard to the opinion of the European Parlia- ment (3), Having regard to the opinion of the Economic and Social Committee (4), R I ECU 3,828/% vol/hl Whereas, when the guide prices for the various types of table wine are fixed, account should be taken of the objectives of the common agricultural policy; whereas the objectives of the common agricultural policy are, in particular, to ensure a fair standard of living for the agri- cultural community, to assure the availability of supplies and to ensure that supplies reach consumers at reasonable prices; R II ECU 3,828/% vol/hl R III ECU 62,15/hl A I ECU 3,828/% vol/hl A II ECU 82,81/hl A III ECU 94,57/hl Article 2 Whereas, if these objectives are to be achieved, it is of prime importance that the gap between production and demand should not be opened further; whereas, to that end, the guide prices for the 1998/99 wine year should be set at the same levels as the previous year; Whereas the guide prices, as defined in Annex III to Regulation (EEC) No 822/87, must be fixed for each type of table wine representative of Community production, HAS ADOPTED THIS REGULATION: Article 1 For the 1998/99 wine year, the guide prices for table wine shall be as follows: This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. It shall apply from 1 September 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 1998. For the Council The President W. MOLTERER (1) OJ L 84, 27. 3. 1987, p. 1. Regulation as last amended by Regulation (EC) No 1627/98 (see page 8 of this Official Journal). (2) OJ C 87, 23. 3. 1998, p. 12. (3) OJ C 210, 6. 7. 1998. (4) OJ C 214, 10. 7. 1998.